DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 5, 7, 8, 10, 19 thru 22 and 24 thru 32 have been entered into the record.  Claims 6, 9, 11 thru 18 and 23 have been cancelled.
Response to Amendment
The amendments to the drawings of 7/14/2021 overcome the drawing objections from the office action of 5/17/2021.  The drawing objections are withdrawn.
The invoking of the prior art exception of 102(b)(1)(A) removes the use of Yang et al Patent Application Publication Number 2016/0016454 A1 as prior art under 102(a)(1).  The invoking of the prior art exception of 102(b)(2)(C) removes the use of Yang et al Patent Application Publication Number 2016/0016454 A1 as prior art under 102(a)(2).  Both of these prior art rejections were recited in the office action of 5/17/2021.  The prior art rejections are withdrawn.
The approved terminal disclaimer (submitted 8/17/2021, approved 8/18/2021) overcomes the double patenting rejection from the advisory action of 7/26/2021.  The double patenting rejection is withdrawn.
Allowable Subject Matter
Claims 1 thru 5, 7, 8, 10, 19 thru 22 and 24 thru 32 allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance over the prior art of record is based on the claims amendments of 5/17/2021, the invoking of the prior art exceptions on 7/26/2021, and the approved .   The closest prior art of record (that is not a prior art exception) is Park et al Patent Application Publication Number 2012/0116608 A1.  Park et al disclose an apparatus for controlling a vehicle interior temperature, which includes a storage means configured to store a temperature control table, a wireless transceiver means configured to receive a message from an external device and transmit a corresponding response message, a message analysis means configured to analyze the message received by the wireless transceiver means, a control means configured to identify a current vehicle interior temperature and control the vehicle interior temperature based on the temperature control table until the vehicle interior temperature reaches a target temperature by communicating with a vehicle controller through an association means, when the message analyzed by the message analysis means is a temperature control message, and the association means configured to associate the control means with the vehicle controller.
In regards to claims 1, 19 an24, Park et al, taken either individually or in combination with other prior art, fails to teach or render obvious an apparatus having a portable device interface of a vehicle.  The portable device interface to be communicatively coupled with a portable device.  The portable device communicatively coupled to a sensor that outputs biometric data pertaining to an occupant of the vehicle.  The portable device to generate signals based on the biometric data.  The signals including heating ventilation and air conditioning (HVAC) settings.  The apparatus further having an HVAC control system of the vehicle.  The HVAC control system is to be communicatively coupled to the portable device interface.  The apparatus further .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662